Citation Nr: 1705531	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-03645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 2009. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

In August 2015, the Board granted an initial rating of 10 percent, but no greater, for GERD, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Veteran, through her attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion) to vacate that part of the Board decision that denied an initial rating in excess of 10 percent for GERD.  In an April 2016 Order, the Court granted the Motion and remanded the case to the Board.

The Board remanded the appeal in June 2016.


FINDINGS OF FACT

1.  The Veteran's GERD has been productive of epigastric distress with pyrosis, dysphagia, and some additional symptoms such as coughing; there has been no substernal or arm or shoulder pain, or considerable impairment of health.

2.  Beginning May 7, 2015, the Veteran has had a moderate esophageal stricture as the result of her GERD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).

2.  The criteria for a separate rating of 30 percent, but no greater, beginning May 7, 2015, for esophageal stricture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and acknowledged by the Veteran in May 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of her disability in July 2009 and June 2016.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the June 2016 examination report, VA substantially complied with both the Board's August 2015 remand instructions and, as discussed below, the April 2016 Joint Motion terms.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's GERD is rated under Diagnostic Code (DC) 7346 for hiatal hernia.  Under DC 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating.  38 C.F.R. § 4.114, DC 7346.

Under DC 7203, stricture of the esophagus is rated 80 percent when permitting passage of liquids only, with marked impairment of general health; 50 percent when severe, permitting liquids only; and 30 percent when moderate.  38 C.F.R. § 4.114, DC 7203.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As reflected in her December 2010 notice of disagreement, January 2011 and June 2015 statements, and her May 2015 testimony before the Board, the Veteran asserts that her GERD causes heartburn, difficulty swallowing foods that are not soft, regurgitation of liquids and food particles, and coughing and chest pain when lying down.

On July 2009 VA examination, she reported GERD symptoms several times a week, precipitated by eating certain foods, that she took medication, and that her symptoms had continued, particularly at night with associated cough.  A November 2010 record reflects that the Veteran had symptoms of heartburn, reflux, cough, and nocturnal regurgitation, but that she denied difficulty swallowing; another November 2010 private treatment record reflects that the Veteran complained of painful swallowing.  A December 2010 private esophagogastroduodenoscopy (EGD) revealed normal upper, middle, and lower esophagus, with minimal esophagitis.

During her May 7, 2015, Board hearing, the Veteran testified that she had heartburn with some regurgitation of particles, that she coughed up regurgitated particles in the morning, and that she was required to sleep in a slanted position to keep down stomach acid.  Also, the Veteran and her representative argued that the Veteran should be given a new VA examination to determine the current severity of her GERD, as her last one had been six years prior.  The Veteran stated that she had not had any diagnostic procedures since her 2010 EGD, but was being treated by a private gastroenterologist.  The presiding VLJ suggested submitting any such current records from her private gastroenterologist, as they might help substantiate her claim, and informed the Veteran that he would leave the record open for 60 days to afford her the opportunity to submit copies of any such records; she expressed understanding and stated that she would be able to obtain them in 45 days.  However, the Veteran never submitted any such private treatment records.

The Board granted an initial rating of 10 percent, but no more, for GERD in its August 2015 decision.

In the April 2016 Joint Motion, the parties determined that "vacatur and remand are required for the Board to provide [the Veteran] with an adequate medical examination to assess the current severity of her service-connected GERD."  The parties noted that "the Board in its determination of whether [the Veteran] was entitled to a compensable rating under 38 C.F.R. § 4.114, diagnostic code (DC) 7307, determined: 'There is no suggestion in the medical evidence that the Veteran's reflux disease has been productive of hypertrophic gastritis or any other gastrointestinal disability involving the stomach, intestines, and lower digestive system.'"  They further noted that "the last examination provided by VA was in July 2009," and that "[the Veteran] testified at the May 2015 Board hearing that her condition had developed into a more widespread problem that is causing gastritis."  

The parties concluded that "[t]he Board erred as it did not reconcile any ambiguity in the record regarding whether her gastric condition had worsened" and that, "[g]iven that VA has increased the rating for her service-connected GERD, which is evidence of an increase in severity, remand is required for the Board to provide [the Veteran] with an adequate medical examination to rate her disability under the schedule for rating disabilities."

As a result, in June 2016, the Board remanded the appeal for the agency of original jurisdiction to schedule the Veteran for a VA examination to evaluate the current level of severity of her GERD.  The examiner was to report the extent of the Veteran's disability in accordance with VA rating criteria, and determine whether the Veteran's GERD had developed into any additional gastrointestinal disorder, including hypertrophic gastritis.

The Veteran was accordingly provided a VA examination June 2016.  At that time, regarding her esophageal conditions, it was noted that she was service-connected for GERD, and she reported still having heartburn with epigastric discomfort and, several times a month, waking up with cough and heartburn.  She also reported having difficulty swallowing, avoiding meats, and eating softer foods.  It was noted that she had had an EGD the prior week per local gastroenterologist, with dilatation of a stricture found.  Regarding signs and symptoms of the Veteran's GERD, dysphagia, pyrosis, and sleep disturbance caused by esophageal reflux were noted, with frequency of symptom recurrence four or more times per year, with duration of less than one day.  

The existence of esophageal stricture was also noted, with severity of condition noted to be "Amenable to dilation."  It was noted that in June 2016, four days prior to the VA examination, the Veteran had had an EGD revealing a 3-centimeter hiatal hernia, with the esophagus otherwise normal, the mucosa of the stomach normal, duodenal mucosa with no abnormalities in the bulb and second portion of the duodenum, and with stricture that was dilated at that time.  Endoscopic ultrasound the same date revealed normal liver, gallbladder, pancreas, and biliary system.  The examiner commented that the Veteran's GERD had not developed into hypertrophic gastritis, as documented by the recent EGD, although she did have a hiatal hernia and an esophageal stricture that was dilated, which were related or due to her GERD.  It was assessed that the Veteran's esophageal conditions did not impact on her ability to work and would not impair physical or sedentary occupational activities.

In light of the above, a rating in excess of 10 percent for GERD is not warranted but, beginning May 7, 2015, a separate rating of 30 percent is warranted for esophageal stricture.  

The evidence as a whole reflects that the Veteran's GERD has been productive of epigastric distress with pyrosis, dysphagia, and some additional symptoms such as coughing and sleep disturbance, including being required to sleep in a slanted position.  However, no such symptomology has been noted to be accompanied by substernal or arm or shoulder pain, or to have been productive of considerable impairment of health, and the Veteran has made no assertions of such in connection with her reflux disease; on June 2016 VA examination, it was assessed that her esophageal conditions did not impact on her ability to work and would not impair physical or sedentary occupational activities.  Thus, the Veteran's GERD approximates the criteria for a 10 percent rating under DC 7346, but not those for a rating of 30 percent rating or greater.  

However, as reflected in the June 2016 VA examination, June 2016 EGD revealed esophageal stricture.  The examiner assessed the severity of such stricture as "amenable to dilation" (see 38 C.F.R. § 4.114, DC 7204), and the stricture was noted to have been dilated; however, resolving reasonable doubt in the Veteran's favor, the Board finds that such esophageal stricture warrants a separate, 30 percent rating for "moderate" stricture of the esophagus under DC 7203.  There is no indication in the record, and the Veteran has made no assertion, that such stricture has ever been severe and permitted liquids only to be consumed; thus, no higher rating is warranted under DC 7203.  Also, such esophageal stricture was not shown until June 2016 EGD; the Veteran's prior December 2010 EGD revealed no such finding, and there was no notation of any such stricture prior to the June 2016 EGD.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that the separate rating is warranted as of the May 7, 2015, date of the Veteran's hearing testimony, when, as indicated in the April 2016 Joint Motion, she indicated a worsening in her gastric condition.  

Under the cirucumstances of this case, assigning separate ratings is permitted and appropriate under 38 C.F.R. §§ 4.113, 4.114.  The symptoms manifested under Diagnostic Code 7346 for the hiatal hernia and under Diagnostic Codes 7203-4 for esophageal stricture are sufficiently distinct to permit the assignment of separate ratings cocomittently without violating the rule against pyramiding under 38 C.F.R. § 4.14.  

The Board again notes the Veteran's assertions, as reflected in her February 2013 substantive appeal and May 2015 testimony before the Board, that she should be rated for gastrointestinal disability involving the stomach, intestines, and lower digestive system under DC 7307 for hypertrophic gastritis.  See 38 C.F.R. § 4.114, DC 7307.  However, as the Board discussed in its August 2015 decision, there is no suggestion in the medical evidence that the Veteran's reflux disease has been productive of hypertrophic gastritis or any other such gastrointestinal disability involving the stomach, intestines, and lower digestive system, and the Veteran herself is not competent to make a medical determination associating any such disability with her reflux disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, the June 2016 VA examiner determined that the Veteran's GERD had not developed into hypertrophic gastritis, as documented by the June 2016 EGD.  

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, while the Board recognizes the symptoms and functional impairment caused by the Veteran's GERD, including epigastric distress with pyrosis, dysphagia, and some coughing, regurgitation, and sleep disturbance, as discussed above, such disability is reasonably contemplated in the applicable rating criteria for GERD and her rating for esophageal stricture beginning May 7, 2015; it does not represent an unusual disability picture given the symptoms, nature, and severity of the disability contemplated in her ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In view of the circumstances as a whole, the Board finds that the rating schedule has been adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, there has been no assertion or evidence that the Veteran is unemployable due to her service-connected disabilities.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, an initial rating greater than 10 percent for GERD is not warranted, but a separate 30 percent rating for esophageal stricture is warranted beginning May 7, 2015.  There is no basis for staged rating of the Veteran's disabilities.  


ORDER

An initial rating in excess of 10 percent for GERD is denied.

A separate rating of 30 percent, but no greater, for esophageal stricture beginning May 7, 2015, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


